                 Case 18-04240             Doc 27   Filed 03/14/19 Entered 03/14/19 10:44:31        Desc Main
                                                     Document     Page 1 of 13




1A
 101-7-TDR
 /2009
 /2010
 2ems Inc.
                                                UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF ILLINOIS
                                                        EASTERN DIVISION


              In Re:                                          §
                                                              §
              Charles T Gosney                                §     Case No. 18-04240
                                                              §
                                  Debtor                      §

                              CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                              REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                              ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                      Zane L. Zielinski, Trustee, chapter 7 trustee, submits this Final Account, Certification
              that the Estate has been Fully Administered and Application to be Discharged.

                      1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
              and, if applicable, any order of the Court modifying the Final Report. The case is fully
              administered and all assets and funds which have come under the trustee’s control in this case
              have been properly accounted for as provided by law. The trustee hereby requests to be
              discharged from further duties as a trustee.

                     2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
              discharged without payment, and expenses of administration is provided below:


              Assets Abandoned: 395,115.00                          Assets Exempt: 21,900.00
              (Without deducting any secured claims)

              Total Distributions to Claimants: 6,328.00            Claims Discharged
                                                                    Without Payment: 525,930.25

              Total Expenses of Administration: 1,612.34


                      3) Total gross receipts of $ 7,940.34 (see Exhibit 1), minus funds paid to the debtor and
              third parties of $ 0.00 (see Exhibit 2), yielded net receipts of $ 7,940.34 from the liquidation of
              the property of the estate, which was distributed as follows:




         UST Form 101-7-TDR (10/1/2010) (Page: 1)
             Case 18-04240             Doc 27    Filed 03/14/19 Entered 03/14/19 10:44:31            Desc Main
                                                  Document     Page 2 of 13




                                                  CLAIMS             CLAIMS                 CLAIMS               CLAIMS
                                                SCHEDULED           ASSERTED               ALLOWED                PAID



SECURED CLAIMS
(from Exhibit 3)                                  $ 403,499.00               $ 0.00                $ 0.00                   $ 0.00

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                         NA             1,612.34              1,612.34                 1,612.34

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                                 NA                  NA                    NA                       NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                                 0.00            1,237.49              1,237.49                      0.00

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                             120,269.66           91,270.40             91,270.40                 6,328.00

TOTAL DISBURSEMENTS                               $ 523,768.66         $ 94,120.23           $ 94,120.23                $ 7,940.34


                  4) This case was originally filed under chapter 7 on 02/16/2018 . The case was pending
          for 11 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 01/09/2019                        By:/s/Zane L. Zielinski, Trustee
                                                                                 Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
               Case 18-04240             Doc 27      Filed 03/14/19 Entered 03/14/19 10:44:31                     Desc Main
                                                      Document     Page 3 of 13




                                                              EXHIBITS TO
                                                            FINAL ACCOUNT


             EXHIBIT 1 – GROSS RECEIPTS

                            DESCRIPTION                                    UNIFORM                                          $ AMOUNT
                                                                          TRAN. CODE1                                       RECEIVED

Checking Account With Chase Business (Not
Estate Property)                                                             1129-000                                            7,940.34

TOTAL GROSS RECEIPTS                                                                                                           $ 7,940.34
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


             EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                    PAYEE                                       DESCRIPTION                            UNIFORM              $ AMOUNT
                                                                                                      TRAN. CODE               PAID

NA                                                                                                       NA                            NA

TOTAL FUNDS PAID TO DEBTOR &                                                                                                        $ NA
THIRD PARTIES


             EXHIBIT 3 – SECURED CLAIMS

                                                  UNIFORM       CLAIMS
                                                                                    CLAIMS                CLAIMS
CLAIM NO.               CLAIMANT                   TRAN.     SCHEDULED                                                      CLAIMS PAID
                                                                                   ASSERTED              ALLOWED
                                                   CODE     (from Form 6D)

              Seterus Inc, 14523 Sw
              Millikan Way St Beaverton,
              OR 97005                                            403,499.00                   NA                    NA                0.00

TOTAL SECURED CLAIMS                                            $ 403,499.00                 $ 0.00                $ 0.00           $ 0.00


             EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES




       UST Form 101-7-TDR (10/1/2010) (Page: 3)
               Case 18-04240             Doc 27        Filed 03/14/19 Entered 03/14/19 10:44:31              Desc Main
                                                        Document     Page 4 of 13




                                           UNIFORM
                                                                CLAIMS              CLAIMS              CLAIMS
                PAYEE                       TRAN.                                                                       CLAIMS PAID
                                                              SCHEDULED            ASSERTED            ALLOWED
                                            CODE

Zane L. Zielinski, Trustee                  2100-000                      NA              1,544.03          1,544.03          1,544.03


Zane L. Zielinski, Trustee                  2200-000                      NA                 23.09             23.09            23.09


Associated Bank                             2600-000                      NA                 45.22             45.22            45.22

TOTAL CHAPTER 7 ADMIN. FEES                                            $ NA             $ 1,612.34        $ 1,612.34        $ 1,612.34
AND CHARGES



             EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                           UNIFORM
                                                                CLAIMS              CLAIMS              CLAIMS
                PAYEE                       TRAN.                                                                       CLAIMS PAID
                                                              SCHEDULED            ASSERTED            ALLOWED
                                            CODE

NA: NA                                            NA                      NA                   NA                NA               NA

TOTAL PRIOR CHAPTER ADMIN.                                             $ NA                  $ NA              $ NA              $ NA
FEES AND CHARGES



             EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                                  CLAIMS              CLAIMS
                                                  UNIFORM
                                                                SCHEDULED            ASSERTED           CLAIMS
CLAIM NO.               CLAIMANT                   TRAN.                                                                CLAIMS PAID
                                                                 (from Form        (from Proofs of     ALLOWED
                                                   CODE
                                                                     6E)               Claim)

                                                                           0.00                  NA              NA               0.00


3             Internal Revenue Service             5800-000                0.00             1,237.49        1,237.49              0.00

TOTAL PRIORITY UNSECURED                                                  $ 0.00          $ 1,237.49       $ 1,237.49           $ 0.00
CLAIMS




       UST Form 101-7-TDR (10/1/2010) (Page: 4)
             Case 18-04240             Doc 27      Filed 03/14/19 Entered 03/14/19 10:44:31       Desc Main
                                                    Document     Page 5 of 13




            EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                            CLAIMS            CLAIMS
                                                UNIFORM
                                                          SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                       CLAIMS PAID
                                                           (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                               6F)             Claim)

            Barclaycard, PO Box 60517
            City of Industry, CA 91716                          7,080.00                 NA             NA            0.00


            Barclays Bank Delaware, Po
            Box 8803 Wilmington, DE
            19899                                                   0.00                 NA             NA            0.00


            Capital One, 15000 Capital
            One Dr Richmond, VA 23238                           6,500.00                 NA             NA            0.00


            Chase (Business), PO Box
            15123 Wilmington, DE 19850                          8,631.42                 NA             NA            0.00


            Chase (Personal), PO Box
            15548 Wilmington, DE 19886                          8,176.61                 NA             NA            0.00


            Chase Card, Po Box 15298
            Wilmington, DE 19850                                    0.00                 NA             NA            0.00


            Chase Card, Po Box 15298
            Wilmington, DE 19850                                    0.00                 NA             NA            0.00


            Citi Cards, PO Box 78045
            Phoenix, AZ 85062                                       0.00                 NA             NA            0.00


            Comenitybk/victoriasec, Po
            Box 182789 Columbus, OH
            43218                                                   0.00                 NA             NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 5)
             Case 18-04240             Doc 27       Filed 03/14/19 Entered 03/14/19 10:44:31        Desc Main
                                                     Document     Page 6 of 13




                                                             CLAIMS            CLAIMS
                                                UNIFORM
                                                           SCHEDULED          ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                         CLAIMS PAID
                                                            (from Form      (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)             Claim)

            Discover, PO Box 6103 Carol
            Stream, IL 60197                                         0.00                 NA              NA            0.00


            Dsnb Macys, Po Box 8218
            Mason, OH 45040                                          0.00                 NA              NA            0.00


            Fifth Third Bank, PO Box
            740789 Cincinnati, OH 45274                              0.00                 NA              NA            0.00


            Home Dept Credit Card
            Services, PO Box 790328
            Saint Louis, MO 63179                                  302.00                 NA              NA            0.00


            I C System Inc, Po Box 64378
            Saint Paul, MN 55164                                   194.00                 NA              NA            0.00


            I C System, PO Box 64437
            Saint Paul, MN 55164                                     0.00                 NA              NA            0.00


            Kabbage, 925B Peachtree
            Street NE, Ste. 1688 Atlanta,
            GA 30309                                             5,776.82                 NA              NA            0.00


            Kohls/capone, N56 W 17000
            Ridgewood Dr Menomonee
            Falls, WI 53051                                        313.00                 NA              NA            0.00


            Thd/cbna, Po Box 6497 Sioux
            Falls, SD 57117                                        515.00                 NA              NA            0.00


2           Discover Bank                       7100-000         6,400.00            6,411.62       6,411.62          480.55




     UST Form 101-7-TDR (10/1/2010) (Page: 6)
             Case 18-04240             Doc 27       Filed 03/14/19 Entered 03/14/19 10:44:31          Desc Main
                                                     Document     Page 7 of 13




                                                             CLAIMS             CLAIMS
                                                UNIFORM
                                                           SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                            CLAIMS PAID
                                                            (from Form       (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)              Claim)

6           John Hebensrtreit                   7100-000          6,000.00            6,000.00        6,000.00           449.70


1           Money Mailer                        7100-000         58,243.81          66,004.43       66,004.43          4,947.00


            Portfolio Recovery
9           Associates, Llc                     7100-000          4,137.00            4,137.93        4,137.93           310.13


            Pyod, Llc Its Successors And
8           Assigns As Assignee                 7100-000            889.00              880.41         880.41             65.99


5           Td Bank, Usa                        7100-000            393.00              451.72         451.72             33.86


4           Capital One, N.A.                   7100-001              0.00              292.88         292.88             21.95


            Comenity Capital
7           Bank/Paypal Credit                  7100-001              0.00              251.10         251.10             18.82


10          Fifth Third Bank                    7200-000          6,718.00            6,839.42        6,839.42              0.00


3a          Internal Revenue Service            7300-000               NA                 0.89             0.89             0.00

TOTAL GENERAL UNSECURED                                       $ 120,269.66        $ 91,270.40      $ 91,270.40        $ 6,328.00
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 7)
                                                                                                                                                                                                     Page:       1
                                          Case 18-04240         Doc 27      Filed 03/14/19 Entered 03/14/19 10:44:31                                      Desc Main
                                                                                        FORM 1
                                                                    INDIVIDUALDocument     Page
                                                                               ESTATE PROPERTY   8 of 13AND REPORT
                                                                                               RECORD
                                                                                                ASSET CASES
                                                                                                                                                                                                         Exhibit 8
Case No:               18-04240                       PSH           Judge:        Pamela S. Hollis                             Trustee Name:                      Zane L. Zielinski, Trustee
Case Name:             Charles T Gosney                                                                                        Date Filed (f) or Converted (c):   02/16/2018 (f)
                                                                                                                               341(a) Meeting Date:               03/20/2018
For Period Ending:     01/09/2019                                                                                              Claims Bar Date:                   06/21/2018


                                    1                                            2                             3                            4                          5                             6

                         Asset Description                                     Petition/                 Est Net Value              Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                        Unscheduled             (Value Determined by              Abandoned                  Received by                Administered (FA)/
                                                                               Values                 Trustee, Less Liens,             OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                          Exemptions,                                                                              Assets
                                                                                                        and Other Costs)

  1. 21443 Pioneer Ct.                                                                400,000.00                        0.00                                                       0.00                        FA
     Frankfort Il 60423-3000 Will
  2. 2004 Honda Pilot Mileage: 200,800                                                  3,500.00                        0.00                                                       0.00                        FA
  3. Miscellaneous Household Goods, Tv, Laptops, Iphones, Sofas                         4,000.00                        0.00                                                       0.00                        FA
  4. Coin Collection                                                                       100.00                       0.00                                                       0.00                        FA
  5. Golf Clubs                                                                            250.00                       0.00                                                       0.00                        FA
  6. Miscellaneous Clothing                                                                500.00                       0.00                                                       0.00                        FA
  7. Wedding Ring, Diamond Ring                                                         2,000.00                        0.00                                                       0.00                        FA
  8. Cash On Hand                                                                           20.00                       0.00                                                       0.00                        FA
  9. Checking Account With Chase Business (Not Estate Property)                         9,069.00                        0.00                                                 7,940.34                          FA
 10. Checking And Savings Account With Chase (Personal)                                    790.00                       0.00                                                       0.00                        FA
 11. Adp 3 Shares                                                                          150.00                       0.00                                                       0.00                        FA
 12. Goscorp                                                                                 5.00                       0.00                                                       0.00                        FA
 13. Exported It Online                                                                 1,000.00                        0.00                                                       0.00                        FA
 14. Pension Through Former Employer                                                         0.00                       0.00                                                       0.00                        FA
 15. Tax Refund                                                                         1,000.00                        0.00                                                       0.00                        FA
     Federal/State
 16. Interests In Insurance Policy - Term Through Axa - No Cash V                            0.00                       0.00                                                       0.00                        FA
 17. Goscorp Receivables Est. (Not Estate Property)                                     3,500.00                        0.00                                                       0.00                        FA
 18. Office Equipment                                                                      200.00                       0.00                                                       0.00                        FA
INT. Void (u)                                                                                0.00                       N/A                                                        0.00                        FA


                                                                                                                                                                                Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                  $426,084.00                      $0.00                                                $7,940.34                         $0.00
                                                                                                                                                                                (Total Dollar Amount in Column 6)



      UST Form 101-7-TDR (10/1/2010) (Page: 8)
                                                                                                                                                    Page:    2
                                      Case 18-04240               Doc 27        Filed 03/14/19            Entered 03/14/19 10:44:31     Desc Main
                                                                                    Document
Major activities affecting case closing which are not reflected above, and matters pending,              Page
                                                                                            date of hearing       9 and
                                                                                                            or sale, of 13
                                                                                                                        other action:

The Trustee has retained an accountant, and is currently preparing 2018 tax return.                                                                  Exhibit 8



Initial Projected Date of Final Report (TFR): 02/28/2019            Current Projected Date of Final Report (TFR): 02/28/2019




    UST Form 101-7-TDR (10/1/2010) (Page: 9)
                                                                                                                                                                                                     Page:           1
                                         Case 18-04240                Doc 27 Filed 03/14/19
                                                                                          FORM 2Entered 03/14/19 10:44:31                                  Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  10 of 13 RECORD
                                                                                               DISBURSEMENTS
           Case No: 18-04240                                                                                                 Trustee Name: Zane L. Zielinski, Trustee                                 Exhibit 9
      Case Name: Charles T Gosney                                                                                              Bank Name: Associated Bank
                                                                                                                    Account Number/CD#: XXXXXX2484
                                                                                                                                              Checking
  Taxpayer ID No:                                                                                           Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 01/09/2019                                                                               Separate Bond (if applicable):


       1                2                             3                                                4                                                      5                   6                     7

Transaction Date    Check or                Paid To / Received From                        Description of Transaction                 Uniform Tran.      Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                             Code                                                          ($)
   03/28/18             9         Charles Gosney                            Bank Account                                               1129-000                $7,940.34                                 $7,940.34
                                  Cashier's Check
   05/07/18                       Associated Bank                           Bank Service Fee under 11                                  2600-000                                        $10.28            $7,930.06
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   06/07/18                       Associated Bank                           Bank Service Fee under 11                                  2600-000                                        $11.79            $7,918.27
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   07/09/18                       Associated Bank                           Bank Service Fee under 11                                  2600-000                                        $11.39            $7,906.88
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   08/07/18                       Associated Bank                           Bank Service Fee under 11                                  2600-000                                        $11.76            $7,895.12
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   11/02/18           5001        Trustee Zane L. Zielinski                 Distribution                                                                                           $1,567.12             $6,328.00
                                  6336 N. Cicero Avenue
                                  Suite 201
                                  Chicago, Illinois 60646
                                  Trustee Zane L. Zielinski                 Final distribution representing a           ($1,544.03)    2100-000
                                                                            payment of 100.00 % per court
                                                                            order.
                                  Trustee Zane L. Zielinski                 Final distribution representing a             ($23.09)     2200-000
                                                                            payment of 100.00 % per court
                                                                            order.
   11/02/18           5002        Internal Revenue Service                  Final distribution to claim 3                              5800-000                                    $1,237.49             $5,090.51
                                  P O Box 7346                              representing a payment of
                                  Philadelphia, Pa 19101                    100.00 % per court order.
   11/02/18           5003        Money Mailer                              Final distribution to claim 1                              7100-000                                    $3,979.58             $1,110.93
                                  6261 Katella Ave, Ste 200                 representing a payment of 6.03
                                  Cypress, Ca 90630                         % per court order.
   11/02/18           5004        Discover Bank                             Final distribution to claim 2                              7100-000                                       $386.57               $724.36
                                  Discover Products Inc                     representing a payment of 6.03
                                  Po Box 3025                               % per court order.
                                  New Albany, Oh 43054-3025
   11/02/18           5005        Capital One, N.A.                         Final distribution to claim 4                              7100-000                                        $17.66               $706.70
                                  C O Becket And Lee Llp                    representing a payment of 6.03
                                  Po Box 3001                               % per court order.
                                  Malvern, Pa 19355-0701

                                                                                    Page Subtotals:                                                            $7,940.34           $7,233.64
        UST Form 101-7-TDR (10/1/2010) (Page: 10)
                                                                                                                                                                                                  Page:           2
                                         Case 18-04240                Doc 27 Filed 03/14/19
                                                                                          FORM 2Entered 03/14/19 10:44:31                               Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  11 of 13 RECORD
                                                                                               DISBURSEMENTS
           Case No: 18-04240                                                                                            Trustee Name: Zane L. Zielinski, Trustee                                   Exhibit 9
      Case Name: Charles T Gosney                                                                                          Bank Name: Associated Bank
                                                                                                                  Account Number/CD#: XXXXXX2484
                                                                                                                                           Checking
  Taxpayer ID No:                                                                                         Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 01/09/2019                                                                             Separate Bond (if applicable):


       1                2                                3                                           4                                                     5                   6                     7

Transaction Date    Check or                Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                            ($)
   11/02/18           5006        Td Bank, Usa                              Final distribution to claim 5                         7100-000                                          $27.24               $679.46
                                  By American Infosource Lp As Agent        representing a payment of 6.03
                                  4515 N Santa Fe Ave                       % per court order.
                                  Oklahoma City, Ok 73118
   11/02/18           5007        John Hebensrtreit                         Final distribution to claim 6                         7100-000                                         $361.76               $317.70
                                  1527 Branford Ln.                         representing a payment of 6.03
                                  Naperville, Il 60564                      % per court order.
   11/02/18           5008        Comenity Capital Bank/Paypal Credit       Final distribution to claim 7                         7100-000                                          $15.14               $302.56
                                  C/O Weinstein & Riley, Ps                 representing a payment of 6.03
                                  2001 Western Ave., Ste 400                % per court order.
                                  Seattle, Wa 98121
   11/02/18           5009        Pyod, Llc Its Successors And Assigns As   Final distribution to claim 8                         7100-000                                          $53.08               $249.48
                                  Assignee                                  representing a payment of 6.03
                                  Of Citibank, N.A.                         % per court order.
                                  Resurgent Capital Services
                                  Po Box 19008
                                  Greenville, Sc 29602
   11/02/18           5010        Portfolio Recovery Associates, Llc        Final distribution to claim 9                         7100-000                                         $249.48                 $0.00
                                  Successor To Synchrony Bank               representing a payment of 6.03
                                  (Toys R Us Credit Card)                   % per court order.
                                  Pob 41067
                                  Norfolk, Va 23541
   11/16/18           5002        Internal Revenue Service                  Final distribution to claim 3                         5800-000                                     ($1,237.49)            $1,237.49
                                  P O Box 7346                              representing a payment of
                                  Philadelphia, Pa 19101                    100.00 % per court order.
                                                                            Reversal
                                                                            IRS Returned the check voided
   11/27/18           5011        Money Mailer                              Final distribution to claim 1                         7100-000                                         $967.42               $270.07
                                  6261 Katella Ave, Ste 200                 creditor account # representing
                                  Cypress, Ca 90630                         a payment of 1.47 % per court
                                                                            order.
   11/27/18           5012        Discover Bank                             Final distribution to claim 2                         7100-000                                          $93.98               $176.09
                                  Discover Products Inc                     creditor account # representing
                                  Po Box 3025                               a payment of 1.47 % per court
                                  New Albany, Oh 43054-3025                 order.
   11/27/18           5013        Clerk, U.S. Bankruptcy Court              Remit to Court                                                                                           $7.97               $168.12




                                                                                   Page Subtotals:                                                              $0.00              $538.58
        UST Form 101-7-TDR (10/1/2010) (Page: 11)
                                                                                                                                                                                                   Page:           3
                                         Case 18-04240                Doc 27 Filed 03/14/19
                                                                                          FORM 2Entered 03/14/19 10:44:31                                Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  12 of 13 RECORD
                                                                                               DISBURSEMENTS
           Case No: 18-04240                                                                                               Trustee Name: Zane L. Zielinski, Trustee                                 Exhibit 9
      Case Name: Charles T Gosney                                                                                            Bank Name: Associated Bank
                                                                                                                    Account Number/CD#: XXXXXX2484
                                                                                                                                            Checking
  Taxpayer ID No:                                                                                         Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 01/09/2019                                                                             Separate Bond (if applicable):


       1                2                                3                                           4                                                      5                   6                     7

Transaction Date    Check or                Paid To / Received From                      Description of Transaction                 Uniform Tran.      Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                           Code                                                          ($)
                                  Capital One, N.A.                         Final distribution to claim 4                 ($4.29)    7100-001
                                                                            creditor account # representing
                                                                            a payment of 1.46 % per court
                                                                            order.
                                  Comenity Capital Bank/Paypal Credit       Final distribution to claim 7                 ($3.68)    7100-001
                                                                            creditor account # representing
                                                                            a payment of 1.47 % per court
                                                                            order.
   11/27/18           5014        Td Bank, Usa                              Final distribution to claim 5                            7100-000                                         $6.62               $161.50
                                  By American Infosource Lp As Agent        creditor account # representing
                                  4515 N Santa Fe Ave                       a payment of 1.47 % per court
                                  Oklahoma City, Ok 73118                   order.
   11/27/18           5015        John Hebensrtreit                         Final distribution to claim 6                            7100-000                                        $87.94                $73.56
                                  1527 Branford Ln.                         creditor account # representing
                                  Naperville, Il 60564                      a payment of 1.47 % per court
                                                                            order.
   11/27/18           5016        Pyod, Llc Its Successors And Assigns As   Final distribution to claim 8                            7100-000                                        $12.91                $60.65
                                  Assignee                                  creditor account # representing
                                  Of Citibank, N.A.                         a payment of 1.47 % per court
                                  Resurgent Capital Services                order.
                                  Po Box 19008
                                  Greenville, Sc 29602
   11/27/18           5017        Portfolio Recovery Associates, Llc        Final distribution to claim 9                            7100-000                                        $60.65                 $0.00
                                  Successor To Synchrony Bank               creditor account # representing
                                  (Toys R Us Credit Card)                   a payment of 1.47 % per court
                                  Pob 41067                                 order.
                                  Norfolk, Va 23541


                                                                                                              COLUMN TOTALS                                  $7,940.34           $7,940.34
                                                                                                                    Less: Bank Transfers/CD's                    $0.00                $0.00
                                                                                                              Subtotal                                       $7,940.34           $7,940.34
                                                                                                                    Less: Payments to Debtors                    $0.00                $0.00
                                                                                                              Net                                            $7,940.34           $7,940.34




                                                                                   Page Subtotals:                                                               $0.00              $168.12
        UST Form 101-7-TDR (10/1/2010) (Page: 12)
                                                                                                                                                           Page:     4
                                 Case 18-04240    Doc 27          Filed 03/14/19 Entered 03/14/19 10:44:31         Desc Main
                                                                   Document     Page 13 of 13
                                                                                                                                                            Exhibit 9
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                       NET             ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX2484 - Checking                                          $7,940.34              $7,940.34                 $0.00
                                                                                                           $7,940.34              $7,940.34                 $0.00

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                    $0.00
                                            Total Net Deposits:                        $7,940.34
                                            Total Gross Receipts:                      $7,940.34




                                                                    Page Subtotals:                                       $0.00                $0.00
UST Form 101-7-TDR (10/1/2010) (Page: 13)
